Title: From James Madison to Congress, 11 December 1812
From: Madison, James
To: Congress


Washington December 11th 1812
I transmit to Congress copies of a letter to the Secretary of the Navy, from Captain Decatur of the Frigate “United States,” reporting his combat and capture of the British Frigate, Macedonian. Too much praise cannot be bestowed on that officer and his companions on board, for the consummate skill and conspicuous valour, by which this Trophy has been added to the naval arms of the United States.
I transmit also a letter from Captain Jones who commanded the sloop of war, Wasp, reporting his capture of the British sloop of war the Frolic, after a close action, in which other brilliant titles will be seen, to the public admiration and praise.
A nation feeling what it owes to itself and to its Citizens, could never abandon to arbitrary violence on the ocean, a class of them, which give such examples of capacity and courage, in defending their rights on that Element: examples which ought to impress on the Enemy, however brave and powerful, a preference of Justice and Peace, to hostility against a country, whose prosperous career may be accelerated, but cannot be prevented by the assaults made on it.
James Madison
